Citation Nr: 1737127	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran had active duty service from August 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim has subsequently been transferred to the RO in St. Petersburg, Florida.

The Veteran and his significant other testified at a Board video-conference hearing before the undersigned Veterans Law Judge in July 2010.  A hearing transcript is of record.  The Board remanded the instant matter in October 2010, August 2014, February 2016, and July 2016.  Thereafter, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in June 2017.  Such opinion was rendered in July 2017.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his hypertension is proximately due to his service-connected PTSD.


CONCLUSION OF LAW

Hypertension is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for hypertension, which he claims is related to his acknowledged in-service exposure to herbicide agents or, in the alternative, is caused or aggravated by his service-connected PTSD or coronary artery disease with myocardial infarctions.  As will be discussed below, while the evidence does not support an award of direct service connection, service connection for hypertension as secondary to PTSD is warranted.  Furthermore, in light of such grant, it is unnecessary for the Board to consider whether the Veteran's hypertension is secondary to his coronary artery disease with myocardial infarctions.

By way of background, the Veteran's service treatment records are negative for any complaints, treatment, or findings referable to hypertension.  However, the record reflects that he served in the Republic of Vietnam while on active duty and is therefore presumed to have been exposed to herbicide agents.  

While the Board has previously found that January 2012 and September 2014 VA opinions were inadequate to decide the claim, a March 2016 VA examiner opined that the Veteran's hypertension was less likely than not related to service as his service treatment records are silent for a diagnosis of, or treatment for, hypertension.  Further, all blood pressure readings were within normal limits.  Additionally, in July 2016, the VA examiner opined that it is less likely than not that the Veterans hypertension is related to his in-service herbicide exposure as such disease is not a conceded condition related to herbicide agents.  Further, there is neither evidence in the mainstream medical literature, consensus in the medical community  or evidence in this specific case that supports a causal or aggravating relationship between herbicide exposure and the development of hypertension.  

However, while the evidence of record does not support an award of direct service connection, the Board finds that, in resolving all doubt in the Veteran's favor, his hypertension is proximately due to his service-connected PTSD.

In this regard, an August 1990 History and Physical from Sarasota Palms Hospital, the clinician noted hypertension since May 1989 - acute onset and secondary to anxiety and frustration related to an industrial accident.  Following the Board's numerous attempts to obtain an adequate opinion addressing the relationship between the Veteran's hypertension and his PTSD, the Board ultimately referred the matter to a VHA internal medicine specialist to address such inquiry.  

In July 2017, the VHA expert opined that it was at least as likely as not that the Veteran's hypertension is caused or aggravated by his PTSD based on a 2011 study that "reveal[ed] a positive association between anxiety and hypertension."  The VHA specialist explained that the psychosocial stressors associated with anxiety disorders, including PTSD, raise autonomic arousal via the hypothalamic-pituitary axis which increases circulating catecholamines, which is associated with an increased risk of hypertension.

The Board finds that the July 2017 opinion provided by the VA internal medicine specialist is highly probative regarding a connection between the Veteran's hypertension and his service-connected PTSD.  In this regard, the opinion reflects consideration of all relevant facts, and a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that his hypertension is proximately due to his service-connected PTSD.  Consequently, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


